Citation Nr: 0600499	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from December 1964 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
increased the rating for the veteran's PTSD from 10 to 50 
percent, effective prior to the date of his claim.

The veteran testified at a December 2002 RO hearing and then 
at a July 2005 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran does not have suicidal 
ideation, intermittently illogical, obscure or irrelevant 
speech as opposed to circumstantial or circumlocutory speech, 
near continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene, and has difficulty in establishing 
and maintaining effective relationships rather than an 
inability to do so.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel undertook to explain the holding of 
Pelegrini.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

Here, the RO's July 2001 letter preceded its initial 
adjudication of the veteran's claim in March 2002.  However, 
this letter was deficient in that it did not specify the 
issue on appeal and erroneously explained the requirements 
for establishing entitlement to service connection and not 
for establishing entitlement to an increased rating.  The RO 
did not send a letter with this information until after its 
initial, March 2002 rating decision denying the claim for 
increase or the Decision Review Officer's (DRO's) December 
2002 decision granting an increase to 50 percent.  
Nevertheless, because subsequent VA correspondence and 
adjudications remedied this deficiency and complied with the 
remaining elements of the notice requirement, the veteran was 
not prejudiced by the deficient initial VCAA notification.  
See generally Mayfield (discussing prejudicial error 
analysis).

Specifically, the RO issued a January 2005 deferred rating 
decision explaining the deficiencies in its initial letter, 
sent a February 2005 letter that complied with all of the 
elements of the notice requirement, included the text of VCAA 
implementing regulation 38 C.F.R. §3.159 in its June 2004 
SSOC, and afforded the veteran two opportunities to testify, 
at the December 2002 RO hearing and July 2005 videoconference 
hearing.  In addition, the RO's February 2005 letter 
explained that it was working on his claim for an increased 
rating for his PTSD, and that to establish entitlement to 
this benefit, he had to show that this disability had gotten 
worse.  The letter also asked the veteran to submit 
additional evidence and explained the respective 
responsibility of VA and the veteran in obtaining such 
evidence.  The RO also wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

The RO thus satisfied the VCAA content notice requirements 
and the veteran was provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Board thus finds the error in the initial letter to be 
nonprejudicial.

In addition, the RO obtained all identified private and VA 
treatment records and afforded the veteran a January 2002 VA 
examination as to the severity of his PTSD.  Moreover, there 
is no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  VA thus complied with the VCAA's duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the PTSD is at issue, the present level 
of disability is of primary importance.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
Pursuant to this formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessed rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

In the present case, the veteran is not entitled to a rating 
higher than 50 percent because his symptoms more nearly 
approximate those in the 50 percent criteria than the 70 
percent criteria.  There were no symptoms from the 70 percent 
criteria listed in the January 2000 VA outpatient treatment 
(VAOPT) note that was the basis for the effective date for 
the increase from to 10 to 50 percent.  This note indicated 
generally that the veteran continued to be followed with 
individual psychotherapy for chronic PTSD with recent 
intensification of symptoms, and the note concluded that the 
veteran was not actively suicidal or homicidal or gravely 
disabled.  It was also noted that the veteran did not have or 
denied suicidal ideation, the first symptom listed in the 70 
percent criteria, in the January 2002 VA examination report 
and the February 2003, September 2003, March 2004, and April 
2004 VAOPT notes.

In addition, at the January 2002 VA examination, the 
veteran's speech was most prominent for being moderately 
pressured and highly tangential and circumstantial, based on 
the veteran's liking to tell stories about Vietnam and work, 
but there was no evidence of cognitive impairment, and speech 
was said to be normal in the September 2003, March 2004, and 
April 2004 VAOPT notes, thus reflecting that the veteran did 
not have intermittently illogical, obscure, or irrelevant 
speech in the 70 percent criteria as opposed to the 
circumstantial and circumlocutory speech listed in the 50 
percent criteria.  Moreover, although the veteran was noted 
to be depressed in February 2003, his mood was assessed as 
normorhythmic with slightly labile emotions at the January 
2002 VA examination, was said to be all right in a September 
2003 VAOPT note, okay in a March 2004 VAOPT note, and a 
little down in an April 2004 VAOPT note.  Thus, the veteran 
did not have the near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as opposed to the disturbances 
of motivation and mood listed in the 50 percent criteria.

Nor did the veteran have the impaired impulse control or 
spatial disorientation listed in the 70 percent criteria, as 
his thought content had no delusions or obsessions with goal 
directed thought processes and fair insight in the February 
2003 VAOPT note, and his thought processes were coherent and 
linear with no evidence of psychotic symptoms or cognitive 
deficits with good insight and judgment in the September 
2003, March 2004, and April 2004 VAOPT notes.  Behavioral or 
impulse dyscontrol were noted at the January 2002 VA 
examination, but only for the veteran's ongoing alcohol 
dependence, and not along the lines of the unprovoked 
irritability with periods of violence cited as an example of 
impaired impulse control in the 70 percent criteria.

Moreover, the veteran was described as well groomed at the 
January 2002 VA examination and in the September 2003, March 
2004, and April 2004 VAOPT notes, thus showing that he did 
not have the neglect of personal appearance and hygiene 
listed in the 70 percent criteria.  In addition, the veteran 
described at the RO and videoconference hearing relationships 
with his son and daughter and coworkers, that, while 
problematic, were more indicative of the difficulty in 
establishing and maintaining effective relationships 
described in the 50 percent criteria rather than the 
inability to establish and maintain effective relationships 
described in the 70 percent criteria.

The veteran's symptoms were also more generally similar to 
the milder symptoms of the 50 percent evaluation as opposed 
to the more serious symptoms of the 70 percent criteria, as 
summarized in the January 2002 VA examination report 
statement that while the veteran reported a few PTSD symptoms 
and suggested they had become heightened in the past few 
months, his functional status seemed relatively unimpaired.  
Similarly, a February 2003 VAOTP note described the veteran's 
PTSD as mild.  The Global Assessment of Functioning (GAF) 
scores were 60 at the January 2002 VA examination and 50 in 
September 2003, March 2004, and April 2004.  The GAF score is 
a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)). A GAF of 41 to 50 
is indicative of serious symptoms or any serious impairment 
in social, occupational, or school functioning, while a GAF 
of 51 to 60 is indicative of only moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and the veteran's GAF was thus between the high 
end of the "serious" category, and the high end of the of the 
"moderate" category.

Based on the above, the symptoms of the veteran's PTSD more 
nearly approximate those in the 50 percent criteria than 
those in the 70 percent criteria.  38 C.F.R. § 4.7 (2005).  
The benefit-of-the-doubt doctrine is therefore not for 
application, the veteran is not entitled to the higher, 70 
percent evaluation, and the claim for a rating higher than 50 
percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 50 percent for PTSD is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


